UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4393



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH D. CLEMENT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-04-111)


Submitted: December 22, 2005              Decided:   December 28, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Megan J. Schueler, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Kasey Warner,
United States Attorney, John L. File, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph D. Clement pled guilty to possession of a firearm

by a convicted felon, 18 U.S.C. § 922(g)(1) (2000), and was

sentenced to a term of twenty-seven months imprisonment.                  Clement

appeals his sentence, arguing that it was unreasonable because it

was greater than necessary to comply with the purposes of 18

U.S.C.A. § 3553(a)(2) (West 2000 & Supp. 2005).             We affirm.

          Clement   was    arrested   after    police      in   Beckley,       West

Virginia, went to his house following reports that drugs were being

sold there.   They found Clement seated on a couch with a bag of

marijuana.    A   loaded   rifle   was     beneath   the    couch.        At   his

sentencing hearing, Clement did not challenge the calculation of

the advisory guideline range, but presented mitigation evidence and

requested a sentence of probation, home confinement, or a term

below the guideline range of 27-33 months.              The district court

instead sentenced him at the bottom of the guideline range.                     On

appeal, Clement contends that the sentence was unreasonable because

he obtained the firearm after he received threats to his family, he

had a steady job, and he had joint custody of his two daughters.

          Following   the    Supreme       Court’s   decision        in    United

States v. Booker, 543 U.S. 220 (2005), we will affirm a sentence if

it is within the statutory range and is reasonable.                        United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).                   On the




                                   - 2 -
record before us, we cannot conclude that the sentence imposed by

the district court was unreasonable.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -